       Case 1:17-cv-06779-RA-DCF Document 95 Filed 08/16/21 Page 1 of 1
                                        U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York

                                                      86 Chambers Street               Application granted.
                                                      New York, New York 10007

                                                      August 13, 2021                  SO ORDERED.

By ECF
Honorable Ronnie Abrams                                                                __________________
United States District Judge                                                           Hon. Ronnie Abrams
Thurgood Marshall                                                                      August 16, 2021
United States Courthouse
40 Foley Square
New York, NY 10007

               Re:     Morrison v. United States, No. 17 Civ. 6779 (WHP)

Dear Judge Abrams:

        This Office represents the United States in the above-referenced action. I write to
respectfully request a 10-day extension of the Government’s deadline to file its reply brief in
support of its motion for summary judgment, from August 18, 2021, until August 27, 2021.

    I seek this extension due to unanticipated obligations in other matters, as well as planned
vacations in the month of August. I attempted to obtain Plaintiff’s consent to this extension via
email on August 9th and 12th, and left a telephone message requesting the same on August 12th,
but I have not received a response. This is the first request for an extension of time for the filing
of the reply brief.

       I thank the Court for its consideration of this matter.

                                                  Respectfully submitted,

                                                  AUDREY STRAUSS
                                                  United States Attorney for the
                                                  Southern District of New York

                                              By: __________________________
                                                 JENNIFER C. SIMON
                                                 LUCAS ISSACHAROFF
                                                 Assistant United States Attorneys
                                                 86 Chambers Street, Third Floor
                                                 New York, New York 10007
                                                 Tel.: (212) 637-2746/2737
